Title: From George Washington to David Stuart, 10 December 1785
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon 10th Decr 1785

Since writing to you by the last Post I have finished the measurement of my Corn, and find that I shall not make half enough to serve me. Permit me to request the favor of you therefore to enquire upon what terms any of the Delegates from the Eastern Shore would contract with you in my behalf for 800 Bushls of clean & good Oats—to be delivered at my landing as soon after Christmas as may be.
If you can engage the Oats at a price not exceeding three shillings pr Bushel, I would than pray you to close a bargain without the delay of advising me—and reduce it to writing with a penalty for Nonperformance on either side—but, if they are not to be had at this price to fix the lowest terms on wch they may be had upon my saying yea by return of the Post after they are communicated to me.
The above for Horses—I am under as pressing a necessity to provide for my People, all the Corn I have made not being more than sufficient to support my Plantations My house people are without, and none in these parts to be had—If there the Plantations below (in New Kent & King William) have any to spare I

should be glad to get two hundred Barrels for which I will allow the same they sell at to others—or the same price that Corn bears on that River. This would be doubly convenient to me, for to be plain my Coffers are not overflowing with money—You cannot too soon give me a definite answer on this point—Nor indeed with respect to the Oats, as I must not trust to the Chapter of Accidents for a supply. With great esteem and regard—I am Dr Sir Yr Obedt & Affecte Hble Ser⟨v⟩t

Go: Washington

